MORROW, Presiding Judge.
The offense is the unlawful sale of intoxicating liquor; penalty assessed at confinement in. the penitentiary for eighteen months.
The motion for new trial was overruled on September 21, 1932. Both the bills of exception and statement of facts were filed in the lower court on December 21, 1932, which was more than ninety days after the overruling of the motion for new trial. By article 760, C. C. P., we are without authority to consider the bills of exception and statement of facts.
The judgment is affirmed.

Affirmed.